Sykes, J.,
delivered the opinion of the court.
This suit was instituted in the circuit court of Sunflower county by petition for writ of certiorari, praying that the records of the board of supervisors be sent to the court to review the action of said board in declaring a full stock .law to be in force in supervisor’s district No. 1 of said county. The writ was issued, and the case was tried in the circuit court on the record of the board of supervisors. From this record it appears that a petition was duly signed by a majority of the resident freeholders or leaseholders for a period of three years of supervisor’s district No. 1 of Sunflower county, asking that this district be placed under a full stock law. *457It further appears that in supervisor’s district No. 1 is situated the town of Inverness. The proceedings for the stock law before the hoard of supervisors were instituted under chapter 217, Acts of the legislature of 1914. Section 3 of this act, however, provides that a stock-law district cannot include, both rural and municipal territory within its limits. The circuit judge in his order in the case found that the board of supervisors had full jurisdiction, hut exceeded its power, and for that .reason that the order of the board was erroneous. The order then declared the stock law to he in force after the proper time in all of supervisor’s district No. 1 except the corporate limits of the town of Inverness. The record of the board of supervisors showed the boundaries of supervisor’s district No. 1 and of the down of Inverness. The record does not show, however, that a majority of the resident freeholders and leaseholders for a period of three years living outside of the corporate limits of the town of Inverness signed this petition. It is necessary that the record' should show the jurisdictional facts. Town of North Carrollton v. Town of Carrollton, 73 So. 812. Before the circuit court could have properly entered the order entered by it in this case, it would have been necessary for the record to have shown that a majority of the people qualified to sign this petition living outside of the corporate limits of the town of Inverness had in fact signed the same. The record fails to show this fact; consequently the court did not have jurisdiction to enter this order.
The order of the lower court is void for another reason: The petition for a stock law was to put all of supervisor’s district. No. 1 in this stock-law district. The order of the circuit court excepted from this district a certain part of it, viz. the town of Inverness. In the case of Bowles v. Le Flore County, 85 Miss. 387, 37 So. 707, the petition there was to put the entire county in a stock-law district. The board of supervisors only *458placed a certain part of the county in the district. The-court, speaking through Judge Cali-ioon, held that this, order was void. The opinion says:
“It may he that there would have been too- few petitioners, or none at all, for the law with any part excepted* ’ ’
The court had no authority to change the boundaries-of the district as petitioned for. And in this case, since-the law prohibits rural and municipal property from being in the same stock-law district, the only proper order which could have been entered, either by the-board of supervisors or by the circuit court, was one rejecting the petition. The case is reversed, and judgment will be entered here declaring the orders of both the circuit court and the board of supervisors to be null and void.
Reversed and judgment here.